Case 20-05532   Doc 21     Filed 06/02/20 Entered 06/02/20 17:28:45    Desc Main
                             Document     Page 1 of 7



                   UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


   In re:                                Chapter 7

   Market Square Restaurant,             Bankruptcy No. 20-05532
   Inc.,
                                         Honorable Jacqueline P. Cox
                        Debtor.


                             NOTICE OF MOTION
       Please take notice that on Tuesday, June 9, 2020, at 1:00 P.M., or
  as soon thereafter as counsel may be heard, the undersigned attorneys
  shall appear telephonically before the Honorable Jacqueline P. Cox, United
  States Bankruptcy Judge for the Northern District of Illinois, and then and
  there present the attached Trustee’s Motion to Employ Special
  Counsel, Retroactive to March 20, 2020, a copy of which is attached
  hereto and herewith served upon you. You may appear if you so choose.

       This motion will be presented and heard telephonically. No personal
  appearance in court is necessary or permitted. To appear and be heard
  telephonically on the motion you must set up and use an account with
  Court Solutions, LLC. You can set up an account at www.Court-
  Solutions.com or by calling Court Solutions at (917) 746-7476.

  Pursuant to SECOND AMENDED GENERAL ORDER NO. 20-03
  regarding Court Proceedings During Covid-19 Public Emergency, a
  party who objects to the relief requested by this application and
  wants the application called for presentment must file a Notice of
  Objection no later than two (2) business days before the
  presentment date. If a Notice of Objection is timely filed, the
  motion will be called on the presentment date. If no Notice of
  Objection is timely filed, the court may grant the application
  without a hearing before the date of presentment.


  Dated: June 2, 2020                     Deborah K. Ebner, not
                                          individually but as the chapter 7
                                          trustee of the bankruptcy estate of
                                          Market Square Restaurant, Inc.




  {00167352}
Case 20-05532   Doc 21   Filed 06/02/20 Entered 06/02/20 17:28:45   Desc Main
                           Document     Page 2 of 7




                                        By: /s/ Ariane Holtschlag
                                        One of Her Attorneys
  William J. Factor (6205675)
  Ariane Holtschlag (6294327)
  FACTORLAW
  105 W. Madison, Suite 1500
  Chicago, IL 60602
  Tel:   (312) 878-4830
  Fax:   (847) 574-8233
  Email: aholtschlag@wfactorlaw.com




  {00167352}
Case 20-05532     Doc 21    Filed 06/02/20 Entered 06/02/20 17:28:45     Desc Main
                              Document     Page 3 of 7


                            CERTIFICATE OF SERVICE
         I, Ariane Holtschlag, an attorney, hereby certify that on June 2, 2020,
  pursuant to Section II.B.4 of the Administrative Procedures for the Case
  Management/Electronic Case Filing System and Fed.R.Civ.P. 5(a), I caused
  a copy of the foregoing Notice of Motion and the accompanying Motion to be
  served electronically through the Court’s Electronic Notice for Registrants
  on all persons identified as Registrants on the below Service List and by US
  Mail on all persons identified as Non-Registrants on the below Service List.
                                                 /s/ Ariane Holtschlag

                                   SERVICE LIST
  Registrants
  (Service via ECF)

  Gregory J Jordan                  gjordan@jz-llc.com

  Deborah Kanner Ebner              dkebner@debnertrustee.com;
                                    dke@trustesolutions.net;
                                    IL53@ecfcbis.com;
                                    webmaster@debnertrustee.com;
                                    lizd@deborahebnerlaw.com

  Patrick S Layng                   USTPRegion11.ES.ECF@usdoj.gov

  David M Siegel                    davidsiegelbk@gmail.com;
                                    R41057@notify.bestcase.com;
                                    johnellmannlaw@gmail.com

  Mark R Zito                       mzito@jz-llc.com

  Non-Registrants
  (Service via U.S. Mail)

   Market Square Restaurant, Inc.
   c/o Sam Pappas
   P.O. Box 7321
   Prospect Heights, IL 60070




  {00167352}
Case 20-05532       Doc 21   Filed 06/02/20 Entered 06/02/20 17:28:45     Desc Main
                               Document     Page 4 of 7


                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


   In re:                                   Chapter 7

   Market Square Restaurant,                Bankruptcy No. 20-05532
   Inc.,
                                            Honorable Jacqueline P. Cox
                          Debtor.


              TRUSTEE’S MOTION TO EMPLOY SPECIAL COUNSEL
                     RETROACTIVE TO MARCH 20, 2020
            Deborah K. Ebner, not individually, but solely in her capacity as the

  case trustee (the “Trustee”) for the bankruptcy estate (the “Estate”) of

  Market Square Restaurant, Inc. (the “Debtor”), respectfully requests

  authority to retain special counsel pursuant to 11 U.S.C §§ 105(a), 327(e),

  328(a) and Rule 2014 of the Federal Rules of Bankruptcy Procedure, and in

  support of the requested relief states as follows:

                                    JURISDICTION

       1.      This Court has jurisdiction over this motion pursuant to 28
  U.S.C. §§ 157 and 1334, and Internal Operating Procedure 15(a) of the
  United States District Court for the Northern District of Illinois.

       2.      Venue of the above-captioned case (the “Case”) and of this
  motion is proper in this Judicial District pursuant to 28 U.S.C. §§ 1408 and
  1409. This matter is a core proceeding within the meaning of 28 U.S.C. §§
  157(b)(1) and (b)(2)(A) and (O).

                                    BACKGROUND

       3.      On February 28, 2020 (the “Petition Date”), the Debtor filed a
  voluntary petition for relief under chapter 7 of title 11, United States Code
  (the “Bankruptcy Code”), thereby initiating the Case.



       {00138462}
Case 20-05532      Doc 21    Filed 06/02/20 Entered 06/02/20 17:28:45     Desc Main
                               Document     Page 5 of 7


         4.    Deborah K. Ebner was thereafter appointed as the Case trustee.

         5.    On or about October of 2013, David Epstein and Gary Weintraub
  (“Proposed Special Counsel”) commenced representing the Debtor in
  litigation related to lease disputes the Debtor was having with its ground
  landlord. The disputes included, among other things, whether the landlord
  was properly charging the tenant for management fees and the amount of
  square footage for determining the rent due, and the Debtor’s ability to
  operate video gaming from its premises.

         6.    Accordingly, the Trustee seeks authority to retroactively employ
  Proposed Special Counsel on behalf of the Estate to pursue an appeal with
  the Illinois Appellate Court of orders by the Circuit Court in case number
  2011 CH 39924 (the “Lease Litigation”) and to pursue any remanded
  litigation. The Lease Litigation relates to multiple disputes between the
  Debtor and its former landlord, including a dispute about whether the
  landlord’s CAM charges were properly calculated, whether the Debtor is
  entitled to a refund of certain payments, including any related to CAM
  charges and, if so, the amount of such refunds.

                                    DISCUSSION

  I.     Representation.
         7.    Section 327(e) of the Bankruptcy Code provides that the Trustee
  may, subject to court approval, employ an attorney that has represented
  the debtor, for a “special purpose,” when it is in the best interests of the
  Estate.

         8.    In this case, the Trustee seeks authority to retroactively retain
  the Proposed Special Counsel on a total, combined, contingent fee basis of
  thirty-three and one-third percent (33 1/3rd) plus costs.
         9.    The Trustee believes that the Proposed Special Counsel’s
  representation of the Debtor is beneficial to the Estate. Proposed Special
  Counsel has particular expertise and experience with respect to the Lease




  {00167352}
Case 20-05532      Doc 21   Filed 06/02/20 Entered 06/02/20 17:28:45     Desc Main
                              Document     Page 6 of 7



  Litigation. Additionally, the Lease Litigation has the potential to bring
  substantial assets into the Estate at no direct cost to the Estate. Because
  Special Counsel is being engaged on a contingent fee basis, the Trustee
  believes that the retention of Proposed Special Counsel represents a sound
  exercise of her business judgment.

  II.    Compensation.
         10.   Proposed Special Counsel has agreed to represent the Estate for
  a total, combined contingent fee of 33 and 1/3 % plus costs of suit.

         11.   Proposed Special Counsel understands that any and all
  compensation for legal services rendered on behalf of the Estate, including
  contingent fees, are subject to Court approval.

         12.   The declaration of David Epstein in support of this motion, is
  attached as Exhibit 1.
         13.   The declaration of Gary Weintraub in support of this motion, is
  attached as Exhibit 2.

               WHEREFORE, Deborah K. Ebner, not individually, but solely
  in her capacity as the case trustee for the bankruptcy estate of Market
  Square Restaurant, Inc. respectfully requests authority to retain the
  Proposed Special Counsel as special counsel for the Estate in pursuing,
  negotiating and resolving the Claim under the terms contained in this
  motion.

  Dated: June 2, 2020                        Respectfully submitted,

                                             Deborah K. Ebner, not
                                             individually but as the chapter 7
                                             trustee of the bankruptcy estate of
                                             Market Square Restaurant, Inc.

                                             By: /s/ Ariane Holtschlag
                                             One of Her Attorneys




  {00167352}
Case 20-05532   Doc 21   Filed 06/02/20 Entered 06/02/20 17:28:45   Desc Main
                           Document     Page 7 of 7


  William J. Factor (6205675)
  Ariane Holtschlag (6294546)
  FACTORLAW
  105 W. Madison, Suite 1500
  Chicago, IL 60602
  Tel:   (312) 878-4830
  Fax:   (847) 574-8233
  Email: aholtschlag@wfactorlaw.com




  {00167352}
